Seymour, J.
The plaintiff brings Ms action of debt upon a judgment recovered by him before a justice of the peace. The question is whether the judgment sued on be or be not in force.
The defendants appealed from the justice’s judgment to *484the city court of Meriden. The appeal was allowed by the justice, but the appellate court erased the appeal from its docket, and this judgment of erasure appears to be in full force and unreversed.
The defendants correctly state the- general rule of law to be that the allowance of an appeal by a justice of the peace vacates the judgment appealed from, but by the erasure of the case from the docket of the appellate court the appeal, as between these parties, is to be treated as annulled, and the judgment appealed from is left in full force. The allowance of the appeal by the justice court is by the appellate court vacated and set aside, and so long as this action of the appellate court remains unreversed we must treat it as valid.
The.defendants say that the grounds upon which the city court proceeded are insufficient, but we cannot collaterally review the proceeding complained of, certainly not as between the parties to the appeal.
We think the plaintiff was entitled to recover in his action of debt on the judgment of -the justice. The Court of Common Pleas having otherwise decided, we adyise that its judgment be reversed.
In this opinion the other judges concurred.